Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                     Page 1 of 15 PageID 600



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 C.T.M.,                                         §
                                                 §
      Petitioner,                                §
                                                 §
 v.                                              §              CIVIL ACTION NO.
                                                 §              3:20-CV-0540-B-BT
 MARC J. MOORE, Dallas Field Office              §
 Director, Immigration and Customs               §
 Enforcement, Department of Homeland             §
 Security, et al.,                               §
                                                 §
      Respondents.                               §

                            MEMORANDUM OPINION & ORDER

        Before the Court is Petitioner C.T.M.’s Motion for Temporary Restraining Order (TRO)

(Doc. 8). After considering the parties’ briefing and holding a hearing on the motion on March 12,

2020, the Court denied C.T.M.’s motion. This Order further explains the Court’s reasoning.

                                                  I.

                                         BACKGROUND

A.      Legal Background

        Through the Homeland Security Act of 2002, the functions of the Immigration and

Naturalization Services (INS) were split between the Department of Homeland Security (DHS) and

the Department of Health and Human Services (HHS). See Homeland Security Act, Pub. L. No.

107-296, 116 Stat. 2135 (2002). DHS was charged with enforcing immigration law, while HHS was

given the responsibility of caring for immigrant children. See generally id.

        Further, in 2008, the William Wilberforce Trafficking Victims Protection Reauthorization


                                                 -1-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                     Page 2 of 15 PageID 601



Act (TVPRA) conferred HHS with authority over “the care and custody of all unaccompanied alien

children, including responsibility for their detention . . . .” 8 U.S.C. § 1232(b)(1). Accordingly, the

TVPRA requires that, absent exceptional circumstances, “any department or agency of the Federal

Government that has an unaccompanied alien child in custody shall transfer the custody of such

child to [HHS] not later than 72 hours after determining that such child is an unaccompanied alien

child.” Id. § 1232(b)(3). Further, the TVPRA requires that HHS, in conjunction with DHS,

“develop procedures to make a prompt determination of the age of an alien, which shall be used by

[DHS] and [HHS] for children in their respective custody.” Id. § 1232(b)(4). These procedures

“shall take into account multiple forms of evidence, including the non-exclusive use of radiographs,

to determine the age of the unaccompanied alien.” Id.

B.     Factual Background1

       C.T.M. is a national of the Democratic Republic of the Congo (DRC). Doc. 1, Pet., ¶ 15. She

alleges she was born in 2002 and is currently seventeen-years-old. Id. In 2014, her father attempted

to arrange for her to flee the DRC due to increasing violence. Id. ¶ 16. Earlier that year, a group of

thieves had broken into C.T.M.’s home and physically assaulted her. Id. In attempting to make

arrangements for C.T.M. thereafter, C.T.M.’s father indicated to the U.S. Government, on a visa

application, that C.T.M. was born in 1993, rather than 2002—the year she states she was born. Id.

C.T.M.’s father regularly subjected her to physical abuse, and she did not question his

misrepresentation on the visa application. Id. After the visa application was denied, C.T.M. remained

in the DRC. Id.



       1
        The facts are drawn from C.T.M.’s habeas petition and the parties’ briefing on C.T.M.’s motion.

                                                 -2-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                    Page 3 of 15 PageID 602



       In 2016, supporters of the Kamwina Nsapu rebellion beat and sexually assaulted C.T.M.

Id. ¶ 17. During this attack, C.T.M. was separated from her family, and she believes the rebellion

caused the deaths of her immediate family members. Id. After C.T.M. was attacked, strangers nursed

her to health and brought her to Angola, where she sought medical treatment. Id. ¶¶ 17–18.

       While in Angola, C.T.M. worked for a Brazilian couple. When they arranged to bring her to

Brazil with them, she left Angola in hopes of finding her family in the DRC. Id. ¶ 19. But after

C.T.M. was unable to find her family and realized that the DRC was still dangerous, she flew to Brazil

to meet the Brazilian couple. Id.

       In Brazil, C.T.M. worked as the couple’s housekeeper. Id. ¶ 20. But after about three months

of C.T.M. working in their home, the couple asked C.T.M. to traffic drugs for them. Id. She refused,

and they threatened to kill her—so she fled to Mexico. Id. ¶¶ 20–21.

       After arriving in Mexico, C.T.M. slept in the streets until she met a man who brought her

to a shelter. Id. ¶ 21. Through connections C.T.M. made at the shelter, she traveled to Tijuana and

arrived at the U.S. border. Id.

       On June 6, 2019, C.T.M. requested asylum. Id. When C.T.M. entered the United States, she

told DHS that she was a minor and presented her Congolese birth certificate as evidence. Id. ¶ 22.

Despite this evidence, however, DHS did not transfer C.T.M. to HHS, because Immigration and

Customs Enforcement (ICE)—an agency of DHS—determined that she was an adult. Doc. 15-1,

Resp., 2–3. Thus, C.T.M. remained in the custody of DHS. Id. at 3.

       For the first month of her time in custody, C.T.M. was in a holding facility, where she slept

on a mat on the floor. Doc. 1, Pet., ¶ 23. She was constantly hungry and could only bathe once a

week. Id.

                                                -3-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                          Page 4 of 15 PageID 603



           Due to her asylum request, C.T.M. had a credible fear interview. Id. ¶ 24. During the

interview, she again informed the officials that she was a minor. Id. So ICE officials conducted a

radiographic dental exam on C.T.M. to determine her age. Id.

           On February 14, 2020—after C.T.M. was placed in removal proceedings—Immigration Judge

(IJ) Barcus held an evidentiary hearing, as requested by C.T.M., to determine her age. Id. ¶¶ 25, 27.

At the hearing, C.T.M. presented additional evidence, including school records, an affidavit from

a family friend, and more testimony. Id. ¶ 27. She explained that her father might have previously

misrepresented her age in an attempt to save her life. Id. IJ Barcus considered this evidence, along

with the visa application submitted by C.T.M.’s father and the dental report from DHS that

concluded that C.T.M. was “20.46 years old, plus or minus 4.89 years.”Id. ¶ 28.2 Ultimately, IJ Barcus

determined that C.T.M. was a minor, and ICE waived appeal of the issue. Id.

           Moreover, at the end of the hearing, C.T.M. told her attorney that “she was being harassed

in the detention center due to her skin color.” Id. ¶ 29. After an officer overheard this, the officer

advised that C.T.M. would be separated from the rest of the population. Id. Accordingly, after the

hearing, C.T.M. was separated from the general population at her facility. Id. ¶ 31. Thereafter,

C.T.M. was placed on suicide watch and hospitalized once after fainting. Id. Further, while in ICE

custody, C.T.M. participated in a “Harm Assessment,” which indicated that she has untreated

posttraumatic stress disorder (PTSD). Doc. 8, Mot., 14. Additionally, a recent psychiatric evaluation

of C.T.M. concluded that she is experiencing symptoms of PTSD; major depressive disorder; and




           2
               C.T.M. objected that the dental exam evidence was unreliable and filed an expert statement in
support.

                                                      -4-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                      Page 5 of 15 PageID 604



generalized anxiety disorder. Id. at 19.3

        On the same day that IJ Barcus determined that C.T.M. is a minor, ICE officials referred

C.T.M. to HHS custody based on IJ Barcus’s order. Doc. 15-1, Resp., 3. Nonetheless, the Office of

Refugee Resettlement (ORR)—an agency within HHS—denied placement, concluding that C.T.M.

was an adult. Doc. 15-1, Resp., 3. ORR first denied placement on February 14, 2020. Id. Then, ORR

again denied placement on February 21, 2020, after reviewing:

        CTM’s college records from Brazil indicating admission in 2019; an immigration
        document from Congo listing the date of birth as November 27, 1996; a ‘Certificate
        of Migration Flows’ document from Brazil also indicating a birth date of November
        27, 1996; a birth certificate listing the birth year as 2002; a vaccination record; and
        the witness list and supporting documents provided by CTM’s attorney at the
        February 14 immigration court hearing.

Doc. 15-3, App. (Cruz Decl.), 5–6. Thus, C.T.M. remained in ICE/DHS custody.

        On February 25, 2020, DHS filed a motion in immigration court, seeking a new hearing

before IJ Barcus in light of ORR’s placement denial. Doc. 1, Pet., ¶ 32; Doc. 15-1, Resp., 3. In the

motion, DHS indicated that it sent evidence of C.T.M.’s age to ORR, and ORR determined that

C.T.M. was an adult. Doc. 1, Pet., ¶ 32.

        Two days after this motion was filed, C.T.M.’s counsel contacted ORR and provided it with

C.T.M.’s testimony from the evidentiary hearing and her sworn affidavit. Id. ¶ 33. C.T.M.’s counsel

submitted this additional evidence based on the belief that “ICE . . . did not send [ORR] C.T.M.’s

oral testimony.” Id. ¶ 32. But one day later, ORR responded, informing C.T.M.’s counsel that it still

believed C.T.M. was an adult. Id. ¶ 33; see Doc. 15-3, App. (Cruz Decl.), 7.



        3
         At the hearing, Respondents informed the Court that since this diagnosis, C.T.M. has returned to
the general population.

                                                  -5-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                       Page 6 of 15 PageID 605



        Since then, IJ Barcus has held a hearing on DHS’s motion, explaining that to obtain

reconsideration of his age determination, DHS must file a motion requesting such relief. Doc. 15-1,

Resp., 5. Accordingly, DHS intends to do so, and it has requested that C.T.M.’s counsel “provide

any additional evidence of C.T.M’s age that had not been previously provided to DHS.” Id.

        Given that C.T.M. is still being held as an adult, she filed her petition for writ of habeas

corpus and writ of mandamus with this Court on March 2, 2020. Doc. 1, Pet. Through her petition,

C.T.M. seeks release from adult detention and transfer to a facility for children. Id. ¶ 60.

        On March 7, 2020, C.T.M. filed her motion for a TRO, seeking a TRO “directing ICE from

treating C.T.M. as an adult and providing her medical treatment for her PTSD.” Doc. 8, Mot. for

TRO, 5.4 On March 10, 2020, Respondents filed their response (Doc. 15). The following day,

C.T.M. filed a reply (Doc. 17). Finally, on March 12, 2020, the Court held a hearing for

consideration of the motion. See Doc. 21, Electronic Minute Entry. At the hearing, the Court denied

C.T.M.’s motion for the reasons set forth below.

                                                    II.

                                        LEGAL STANDARD

        “Injunctive relief is an extraordinary and drastic remedy, and should only be granted when

the movant has clearly carried the burden of persuasion.” Anderson v. Jackson, 556 F.3d 351, 360 (5th

Cir. 2009). To obtain a preliminary injunction, a plaintiff must show “(1) a substantial likelihood of

success on the merits; (2) a substantial threat that it will suffer irreparable injury absent the



        4
         Because this relief would “command[] some positive, status-quo altering act[s],” C.T.M. is seeking
mandatory, rather than prohibitory, injunctive relief. See Arbor Bend Villas Housing, L.P. v. Tarrant Cty.
Housing Fin. Corp., 2002 WL 1285564, at *2 (N.D. Tex. June 6, 2002) (citation omitted).

                                                   -6-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                     Page 7 of 15 PageID 606



injunction; (3) that the threatened injury outweighs any harm the injunction might cause the

defendants; and (4) that the injunction will not impair the public interest.” Enrique Bernat F., S.A.

v. Guadalajara, Inc., 210 F.3d 439, 442 (5th Cir. 2000). “A temporary restraining order . . . is simply

a highly accelerated and temporary form of preliminary injunctive relief, which requires that party

seeking such relief to establish the same four elements for obtaining a preliminary injunction.” BNSF

Ry. Co. v. Panhandle N. R.R. LLC, 2016 WL 10827703, at *1 (N.D. Tex. Dec. 30, 2016) (internal

quotations omitted).

       In contrast with prohibitive preliminary relief, “mandatory preliminary relief, . . . which goes

well beyond simply maintaining the status quo [during litigation], is particularly disfavored, and

should not be issued unless the facts and law clearly favor the moving party.” Three Expo Events,

L.L.C. v. City of Dallas, 182 F. Supp. 3d 614, 622 (N.D. Tex. 2016) (quotation marks omitted)

(quoting Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976)).

                                                 III.

                                            ANALYSIS

       C.T.M. asserts that she has a substantial likelihood of success on the merits based on her

claims under: (1) the Fifth Amendment due process clause; (2) 29 U.S.C. § 701 et seq., the

Rehabilitation Act; (3) 8 U.S.C. § 1232, the William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008 (TVPRA); (4) 8 C.F.R. § 1236.3, the Flores Settlement Agreement

(FSA); and (5) the Prison Rape Elimination Act (PREA). Doc. 8, Mot., 11. Based on the claims in

C.T.M.’s pleadings, she has not established a substantial likelihood of success on the merits, as

explained below.

       At the hearing, C.T.M. raised a new argument: that Respondents unreasonably delayed in

                                                 -7-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                    Page 8 of 15 PageID 607



conducting a proper age determination for C.T.M. from June of 2019 to February of 2020. This

argument could support C.T.M.’s substantive due process and TVPRA claims. But even if the Court

assumes a substantial likelihood of success on the merits based on this allegation of unreasonable

delay, C.T.M. cannot show a threat of irreparable harm, because any viable allegation of irreparable

harm hinges upon C.T.M.’s entitlement to the benefits of an unaccompanied minor child. See infra

section III.B. Given, as discussed below, that Respondents likely made a lawful determination that

C.T.M. is not a minor following the alleged delay, C.T.M. has not established a substantial threat

of irreparable harm.

       In sum, the Court concludes that C.T.M. has not established a substantial likelihood of

success on the merits on the claims in her pleadings. And even if the Court were to recognize a

likelihood of success on the merits based on C.T.M.’s claim of unreasonable delay, which she raised

at the hearing, she has not shown a substantial threat of irreparable harm. Thus, the Court does not

analyze the balance of harms or the public’s interest, and DENIES C.T.M.’s motion for a TRO.

A.     Substantial Likelihood of Success on the Merits

       1.      Fifth Amendment Due Process Clause

               a.      Substantive due process

       As to her allegations of substantive due process violations, C.T.M. contends that because she

is detained as an adult, she has less access to her legal counsel and more difficulty participating in

proceedings. Doc. 1, Pet., ¶ 36. Moreover, C.T.M. alleges that “Respondents’ actions are also

inconsistent with the substantive due process provided by the Administrative Procedure Act, which

prohibits a government agency from unreasonably withholding or delaying action.” Id. ¶ 37 (citing

5 U.S.C. § 706(1)).

                                                 -8-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                        Page 9 of 15 PageID 608



        Based on her allegations, C.T.M. is unlikely to prevail on either substantive due process

claim. “The standard for measuring a violation of substantive due process is conduct that ‘shocks the

conscience.’” Malone Mortg. Co. Am., Ltd. v. Martinez, 2002 WL 31114160, at *24 (N.D. Tex. Sept.

23, 2002) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)). This “standard is satisfied

where the conduct was ‘intended to injure in some way unjustifiable by any government interest,’

or in some circumstances if it resulted from deliberate indifference.” M.D. by Stukenberg v. Abbott,

907 F.3d 237, 251 (5th Cir. 2018) (quoting Roseles-Mireles v. United States, 138 S. Ct. 1897, 1906

(2018)).

        C.T.M. has not alleged any conduct by Respondents that “shocks the conscience.” Malone,

2002 WL 31114160, at *24. Her first allegation—that Respondents continue detaining C.T.M. as

an adult—seems logical, given that ORR indicated to ICE that it would not take C.T.M. into

custody due to its own age determination. See Doc. 15-1, Resp., 19. This is the only conduct to

which C.T.M. points to support her claim that Respondents are hindering her from participating in

her proceedings. Absent a more shocking allegation, C.T.M. is not likely to prevail on this basis.

        Second, C.T.M.’s substantive due process allegation that Respondents have unreasonably

delayed likewise appears to fall short. Given that “ICE officials referred C.T.M. to the custody of

[ORR]” on the same day of IJ Barcus’s order, and notified ORR of his order,” Doc. 15-1, Resp., 3,

Respondents do not appear to be unreasonably delaying. Thus, C.T.M. is unlikely to prevail on her

substantive due process claim.5



        5
          As discussed above, C.T.M.’s new unreasonable delay allegation does not warrant injunctive relief
either, because even if she could prevail on a substantive due process claim based on the delay, she has not
shown irreparable harm.

                                                   -9-
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                   Page 10 of 15 PageID 609



               b.      Procedural due process

       C.T.M. next contends that “ICE’s age determination violated [her] procedural due process

rights” because “it was based on unreliable evidence and failed to consider the totality of the

evidence such as her testimony, a corroborating affidavit, and school and government records.” Doc.

8, Mot., 12. In her reply brief, C.T.M. specifically emphasizes ICE’s and ORR’s alleged failure to

consider her testimony before IJ Barcus. Doc. 17, Reply, 5.

       Under the circumstances, C.T.M. is not likely to prevail on her procedural due process claim.

“The requirements of procedural due process are flexible and call for such procedural protections as

particular situation demands.” Gibson v. Tex. Dep’t of Ins.–Div. of Workers Comp., 700 F.3d 227, 239

(5th Cir. 2012) (citation and quotation marks omitted) (alteration incorporated). Ultimately, “the

requirements of due process are dependent on three factors:” (1) the private interest affected; (2)

the “risk of an erroneous deprivation of such interest through the procedures used, and the probable

value, if any, of additional or substitute procedural safeguards”; and (3) the Government’s interest.

Id. (citing Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).

       Here, C.T.M. has not shown that the procedures used by Respondents were insufficient. Most

notably, C.T.M.’s claim hinges on Respondents’ failure to consider “the totality of the evidence.”

Doc. 8, Mot., 12. But not only did ORR review the evidence submitted by C.T.M., but it also

considered a variety of other records. See supra at 5. Further, though C.T.M. disputes whether ORR

actually considered her testimony, Cruz—the individual responsible for ORR’s age

determination—stated in his declaration that, one day after C.T.M.’s counsel emailed him the

testimony, he informed both ICE and C.T.M.’s counsel that he determined C.T.M. was not a minor.

Doc. 15-3, App. (Cruz Decl.), 7. In his email to C.T.M.’s counsel, Cruz explained that his conclusion

                                                - 10 -
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                        Page 11 of 15 PageID 610



remained the same despite her additional submitted evidence, which would include the testimony.

See id. Thus, C.T.M.’s allegation that Respondents failed to consider the totality of the evidence lacks

force, and she will not likely succeed on the merits of her procedural due process claim.

        2.      The Rehabilitation Act

        Next, C.T.M. claims that Respondents have violated the Rehabilitation Act by “fail[ing] to

provide C.T.M. with medical treatment [for her PTSD] and thereby excluding her from the age

determination process.” Doc. 8, Mot., 14. Specifically, C.T.M. explains that she “was forced to

decline an interview” with ICE “because of her mental health.” Id. According to C.T.M., ICE’s

failure to provide treatment, resulting in her inability to participate in the interview, violates Section

504 of the Rehabilitation Act, which provides:

        No otherwise qualified individual with a disability in the United States . . . solely by
        reason of her or his disability, be excluded from the participation in, be denied the
        benefits of, or be subjected to discrimination under any program or activity receiving
        Federal financial assistance or under any program or activity conducted by any
        Executive agency. . . .

29 U.S.C. § 794(a).6

        But C.T.M. lacks evidence suggesting that she was excluded from her age determination. The

only evidence upon which C.T.M relies is that she had to decline an interview with ICE due to her

mental health. C.T.M. has twice received the opportunity to submit evidence on her behalf through

her counsel, and she even testified before IJ Barcus. Thus, C.T.M.’s Rehabilitation Act claim is

unlikely to prevail.




        6
        C.T.M. also alleges that this failure to provide medical care violates DHS’s regulations implementing
the Rehabilitation Act. Doc. 8, Mot., 13.

                                                   - 11 -
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                      Page 12 of 15 PageID 611



        3.      The William Wilberforce Trafficking Victims Protection Reauthorization Act

        C.T.M. also claims that Respondents violated the TVPRA by treating C.T.M. as an adult.

Doc. 8, Mot., 15–16. Specifically, C.T.M. alleges that Respondents have violated the provision of

the TVPRA requiring transfer of an unaccompanied alien child to the custody of HHS within 72

hours, 8 U.S.C. § 1232(b)(3), by refusing to transfer C.T.M. to HHS custody. Doc. 8, Mot., 15–16.

        The Court disagrees. Though the TVPRA requires prompt transfer of aliens determined to

be unaccompanied minors, the TVPRA also provides HHS—and thus ORR—with the authority to

develop procedures for age determinations. See 8 U.S.C. § 1232(b)(4); see also B.I.C. v. Asher, 2016

WL 8672760, at *2 (W.D. Wash. Feb. 19, 2016) (“The protections TVPRA affords [unaccompanied

alien children] apply after the HHS, in consultation with the DHS, determines that the applicant

is indeed a child.” (citing 8 U.S.C. § 1232(b))). Given that ORR appeared to followed those

developed procedures in conducting its own age determination, there is not likely a violation of the

TVPRA. Cf. B.I.C., 2016 WL 8672760, at *6 (concluding that the petitioner established a likelihood

of success on his claim that ORR violated the TVPRA, which requires “the non-exclusive use of

radiographs,” when ORR relied “exclusively on [a] radiographic analysis” to determine petitioner’s

age). Accordingly, C.T.M. is not likely to prevail on the merits of her TVPRA claim.

        4.      The Flores Settlement Agreement7

        Next, C.T.M. contends that Respondents have violated the FSA by failing to place C.T.M.

“in a less restrictive setting” through a bond hearing. Doc. 8, Mot., 14–15. Paragraph 24 of the FSA



        7
          When discussing the alleged violation of the FSA, C.T.M. also suggests that Respondents violated
a federal regulation governing the detention of juveniles. See 8 C.F.R § 1236.3(d). The parties’ arguments
with respect to a violation of the FSA are the same as those regarding a violation of this regulation.

                                                  - 12 -
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                       Page 13 of 15 PageID 612



requires that “[a] minor in deportation proceedings shall be afforded a bond determination hearing

before an immigration judge . . . .” See Stipulated Settlement Agreement ¶ 24, Flores v. Reno, No.

CV-85-4544-RJK-PX (C.D. Cal. Jan. 17, 1997).

        Respondents, on the other hand, argue that since they determined that C.T.M. is not a

minor, the provisions of the FSA do not apply to C.T.M. See Doc. 15-1, Resp., 17–18.

        The Court agrees with Respondents, given that the FSA provides protection only to minors

who are determined to be minors. See Stipulated Settlement Agreement, ¶ 13. For context, the FSA

was reached in 1987 in response to a constitutional challenge to INS’s policies regarding

unaccompanied minors. See Stipulated Settlement Agreement, at 3. Given that the FSA implies

INS’s ability to make age determinations, and INS’s functions are now split between DHS and HHS,

it appears that DHS or HHS may make an age determination under the FSA. Because both have

done so here—through ICE and ORR, respectively—C.T.M. is not entitled to the protections of the

FSA.

        5.      The Prison Rape Elimination Act

        Finally, C.T.M. suggests that Respondents violated the PREA, which “requires that a minor

shall not ‘have sight, sound, or physical contact with any adult’ detainee . . . .” Doc. 8, Mot., 1 (citing

28 C.F.R. § 115.114(a)).

        But C.T.M. does not have a viable claim under the PREA. The Fifth Circuit has

acknowledged that “other courts . . . have found that the PREA does not establish a private cause

of action for allegations of prison rape.” Krieg v. Steele, 599 F. App’x 231, 232–33 (5th Cir. 2015) (per

curiam) (collecting cases). Likewise, district courts appear to deny any private cause of action exists

under the PREA. See, e.g., Harold v. Goff, 2016 WL 8137642, at *4 (W.D. La. Dec. 1, 2016). And,

                                                  - 13 -
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                       Page 14 of 15 PageID 613



in any event, C.T.M.’s PREA claim challenges the conditions of her confinement, but “a petitioner

may not challenge the conditions of confinement through a habeas action.” Vetcher v. Sessions, 2018

WL 4006813, at *2 (N.D. Tex. Aug. 7, 2018) (citation omitted), adopted by 2018 WL 4110678

(N.D. Tex. Aug. 28, 2018). Thus, C.T.M.’s PREA claim fails.

B.      Substantial Threat of Irreparable Injury

        C.T.M. first contends that, if she is detained as an adult, she will face irreparable harm

“because she will be deprived of her right to effectively participate in the administrative proceedings

relating to her claim.” Doc. 8, Mot., 18. C.T.M. describes the severe trauma she has faced, resulting

in her recent hospitalization, mental illness diagnoses, and the prescription of psychotropic

medications. Id. at 18–19. While being detained as an adult, C.T.M. states, her mental health

treatment has included “a mental health/psychiatry line, recommendations of wellness activities of

which include exercise, reading, art etc.” Id. at 19. C.T.M. contends that she “is in need of more

intensive mental health treatment,” and she appears to suggest that unaccompanied minors in HHS

custody receive superior care. See id. Additionally, C.T.M. contends that her detention deprives her

of the opportunity to be “placed in the least restrictive setting . . . .” Id. at 20.

        Based on the facts presented, C.T.M. has not established a substantial threat of irreparable

injury. First, as previously discussed, there is little evidence suggesting that C.T.M. has been excluded

from her age determination. Second, while the Court recognizes C.T.M.’s diagnoses, she is receiving

mental health treatment, including appointments with professionals, counseling, and psychotropic

medications. Id. at 19; Doc. 15-1, Resp., 21. Though ORR might offer additional mental health

services, C.T.M. has not established that without a transfer to ORR custody, she faces a substantial

threat of irreparable injury.

                                                   - 14 -
Case 3:20-cv-00540-B-BT Document 22 Filed 03/16/20                      Page 15 of 15 PageID 614



        As to C.T.M.’s third contention—that she is not held in a less restrictive setting—the Court

recognizes that this could constitute irreparable harm. But C.T.M. is only entitled to a less restrictive

placement under the TVPRA if she is, indeed, determined to be a minor. Thus, whether C.T.M.

faces a substantial threat of this harm is intertwined with the merits of C.T.M.’s claims. Because the

Court concluded that C.T.M. is unlikely to prevail on the merits of her claims challenging ORR’s

most recent age determination, which found that C.T.M. was not a minor, the Court cannot logically

conclude that C.T.M. faces a substantial threat of being deprived of a less restrictive setting. Cf.

Order at 12–13, I.J. v. Keeton, No. CV-19-01904-SMB (D. Ariz. Apr. 17, 2019), ECF No. 15 (finding

a likelihood of irreparable harm based on the petitioner’s inability to be placed in the least restrictive

setting after concluding that ORR’s age determination, which found that the petitioner was an adult,

contravened the TVPRA).

                                                   IV.

                                           CONCLUSION

        For the foregoing reasons, the Court DENIES C.T.M.’s motion for a TRO (Doc. 8).



        SO ORDERED.

        SIGNED: March 16, 2020.




                                                  - 15 -
